DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10, 12, 14-21 are pending.
Claims 11 and 13 are canceled.

Response to Amendment
The amendments to the (drawings and claims) filed July 27, 2021, have been entered.  Claims 11 and 13 are canceled. Claims 1-10, 12, 14-21 are now pending. In regard to claims 10 and 18, the objection has been withdrawn.

Allowable Subject Matter
Claims 1-10, 12 and 14-21 are allowed. Independent claims 1, 19, 20 and 21 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector the shielding sleeve is partially received in the shielding bushing and the at least partially circumferential bead contacts the spring elements when the first plug connector is connected to the second plug connector, the second plug connector has an outer housing, the shielding bushing is arranged in the outer housing, the outer housing has a projection on a side of the outer housing facing the shielding bushing, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a first plug connector, comprising: a shielding sleeve having an at least partially circumferential bead on an outer side of the shielding sleeve, the shielding sleeve is partially received in a shielding bushing of a second plug connector and the at least partially circumferential bead contacts a plurality of spring elements of the second plug connector when the first plug connector is connected to the second plug connector, the first plug connector transmits high-frequency signals at a specified maximum frequency, a base of the at least partially circumferential bead has a spacing from a longitudinal end of the shielding sleeve, the spacing is less than a fifth of a wavelength of the specified maximum frequency, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
the shielding bushing partially receives a shielding sleeve of a first plug connector and the spring elements contact a bead of the shielding sleeve when the second plug connector is connected to the first plug connector, the spring elements are a plurality of beams oriented along a longitudinal direction of the shielding bushing, each of the spring elements has a first longitudinal end facing away from an open end of the shielding bushing and a second longitudinal end facing the open end of the shielding bushing, each of the spring elements is clamped at the first longitudinal end and clamped at the second longitudinal end, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector system, comprising: a first plug connector having a shielding sleeve with an at least partially circumferential bead on an outer side of the shielding sleeve; and a second plug connector having a shielding bushing with plurality of spring elements, the shielding sleeve is partially received in the shielding bushing and the at least partially circumferential bead contacts the spring elements when the first plug connector is connected to the second plug connector, the spring elements are a plurality of beams oriented along a longitudinal direction of the shielding bushing, each of the spring elements has a first longitudinal end facing away from an open end of the shielding bushing and a second longitudinal end facing the open end of the shielding bushing, the second longitudinal end of each of the spring elements is free, the shielding bushing has an outwardly bent-over section at the open end, the second longitudinal end of each of the spring elements bears against the outwardly bent-over section, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831